Name: Commission Regulation (EEC) No 2662/87 of 1 September 1987 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: plant product;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 252/6 Official Journal of the European Communities 3 . 9. 87 COMMISSION REGULATION (EEC) No 2662/87 of 1 September 1987 amending Regulation (EEC) No 2041/75 on special detailed rules (or the applica ­ tion of the system of import and export licences and advance fixing certificates for oils and fats Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 thereof, Whereas Article 13 of Commission Regulation (EEC) No 2041 /75 0, as last amended by Regulation (EEC) No 3252/86 (*), fixes the term of validity of the certificate fixing in advance the export refund for oil seeds ; whereas, in order for the market management to be better suited to such situations as may arise, provision should be made to enable this term of validity to be reduced for limited periods ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 13 of Regulation (EEC) No 2041 /75 : 'However, this term of validity may be reduced by a number of months to be fixed when the export refund is fixed and in accordance with the same procedure.' Article 2 This Regulation shall enter into force on the day of its application in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 1 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183 , 3 . 7. 1987, p . 7 . (3) OJ No 125, 26 . 6 . 1987, p . 2461 /67. 0 OJ No L 264, 23 . 10 . 1972, p . 11 . 0 OJ No L 213 , 11 . 8 . 1975, p . 1 . (6) OJ No L 302, 28 . 10 . 1986, p . 8 .